Appellant was convicted in the District Court of McLennan County of murder, and his punishment fixed at death.
The facts revealed by the record are unfit to appear on the printed pages of the records of this court. According to the confession of the appellant made without suggestion of improper influence, taken in accordance with the forms of the law, he shot and killed a man whom he had never seen before the night of the killing, — ravished and shot and killed a woman companion of said man, — robbed the dead body of the man, — tied it on behind a car and dragged it over the ground, — beat the bodies of his victims over the head with a gun-barrel, — and deliberately took what seemed to him all necessary steps to remove evidence of his crime and to secure himself from suspicion and detection. The details of the transaction will be no further set forth. The record is devoid of any exception to the charge of the court or to anything that transpired during the trial. The gravity of the punishment inflicted has caused us to scrutinize carefully the record to see if it be at all likely that anything has been done during the trial that would affect its fairness. We see no lack of fairness on the trial. The charge of the court was full and explicit. The testimony was overwhelming. The jury have exercised the discretion confided in them in the administration of punishment.
The judgment will be affirmed.
Affirmed.
                          ON REHEARING.                         June 27, 1923.